Case 9:19-cv-00085-DWM Document 81 Filed 07/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION

KATHERINE GUINNANE, individually,
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,

Plaintiffs,
vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

Defendants.

 

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

Cross-Claimants,
vs.
NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

Cross-Defendant.

 

 

CV 19-85-M-DWM

ORDER
Case 9:19-cv-00085-DWM Document 81 Filed 07/22/20 Page 2 of 2

The Enterprise Defendants having moved unopposed to file Exhibits J, K,
M, and N to their Statement of Undisputed Fact under seal pursuant to the parties’
Stipulated Protective Order,

IT IS ORDERED that the motion (Doc. 74) is DENIED. The documents
lodged at Docs. 75, 76, 77, and 78 will be unsealed on July 24, 2020 unless
withdrawn.

DATED this PL ay of July, 2020.

AL [4 OF Flr.
Donald W. Molloy, District Judge
United’ States District Court

  
